Case: 20-40140     Document: 00515902005         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 16, 2021
                                  No. 20-40140
                               Conference Calendar                  Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Malik Estevan Berlanga,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CR-12-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Malik Estevan
   Berlanga has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Berlanga has filed a response. The record is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40140     Document: 00515902005          Page: 2    Date Filed: 06/16/2021




                                   No. 20-40140


   not sufficiently developed to allow us to make a fair evaluation of Berlanga’s
   claims of ineffective assistance of counsel; we therefore decline to consider
   the claims without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Berlanga’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2